                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                 NORTHERN DIVISION

CHRISTOPHER PROSSER,                          )
                                              )
              Plaintiff,                      )
                                              )
       v.                                     )           No. 2:18-cv-85-RLW
                                              )
RONALD PROCTOR, et al.,                       )
                                              )
              Defendants.                     )

                              MEMORANDUM AND ORDER

     IT IS HEREBY ORDERED that plaintiffs motion for extension of time (Docket No. 12)

is GRANTED to the extent plaintiff seeks an additional thirty (30) days to file an amended

complaint.

       IT IS FURTHER ORDERED that plaintiff shall have to and including February 7,

2019 to file an amended complaint in accordance with the Court's December 7, 2018

Memorandum and Order.

       Plaintiff's failure to timely comply shall result in the dismissal of this case, without

prejudice and with~r notice.

       Dated this             day of January, 2019.




                                              )&~~~
                                               UNITED STATES DISTRICT JUDGE
